Citation Nr: 1214192	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder degenerative changes from July 1, 2008 to December 2, 2010, and to a rating in excess of 20 percent since December 3, 2010.  

2.  Entitlement to a rating in excess of 20 percent for cervical spine herniated nucleus pulposus and spondylosis status post decompression, arthrodesis, insertion of Atlantis plate and allograft fashioning, since October 29, 2008.  

3.  Entitlement to a rating in excess of 20 percent for lumbar syndrome, status post discectomy for herniated nucleus pulposus L5-S1, from December 27, 2006 to December 2, 2010, and to a rating in excess of 40 percent since December 3, 2010.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	T. Rhett Smith


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, in a March 2010 decision the Board remanded this matter for additional development.  

The Board notes that the RO, in its Supplemental Statement of the Case issued in November 2011 regarding the issue of a higher rating for the cervical spine, appears to have adjudicated a period of time already covered by the Board's denial in its March 2010 decision.  However, in view of the Veteran's dismissal of this claim correction of this error is moot.  


FINDINGS OF FACT

1.  In November 2011 and December 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to a rating in excess of 10 percent for left shoulder degenerative changes from July 1, 2008 to December 2, 2010, and to a rating in excess of 20 percent since December 3, 2010.  

2.  In November 2011 and December 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to a rating in excess of 20 percent for cervical spine herniated nucleus pulposus and spondylosis status post decompression, arthrodesis, insertion of Atlantis plate and allograft fashioning, since October 29, 2008.  

3.  In November 2011 and December 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to a rating in excess of 20 percent for lumbar syndrome, status post discectomy for herniated nucleus pulposus L5-S1, from December 27, 2006 to December 2, 2010, and to a rating in excess of 40 percent since December 3, 2010.  

4.  The Veteran is service-connected for L5-S1 HNP status post discectomy with a 40 percent disability rating; for cervical spine herniated nucleus pulposus and spondylosis status post decompression, arthrodesis, insertion of Atlantis plate and allograft fashioning with posterior left C3-6 foraminotomies with a 20 percent disability rating; for left shoulder degenerative changes with a 20 percent disability rating; for right (dominant) clavicle with AC arthritis with a 10 percent disability rating; for hiatal hernia, esophagitis, gastroesophageal reflux disease and antral ulcer with a 10 percent disability rating; for radiculopathy of the left lower extremity with a 10 percent disability rating; for adjustment disorder with depressed mood with a 10 percent disability rating; for fractures of the right fourth and fifth metacarpals with a 0 percent disability rating; for bilateral hearing loss with a 0 percent disability rating; and for radiculopathy of the right lower extremity with a 0 percent disability rating.  

5.  The Veteran's overall combined disability rating is 80 percent, with more than two disabilities with one disability rated at 40 percent.  

6.  The evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to a rating in excess of 10 percent for left shoulder degenerative changes from July 1, 2008 to December 2, 2010, and to a rating in excess of 20 percent since December 3, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to a rating in excess of 20 percent for cervical spine herniated nucleus pulposus and spondylosis status post decompression, arthrodesis, insertion of Atlantis plate and allograft fashioning, since October 29, 2008, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to a rating in excess of 20 percent for lumbar syndrome, status post discectomy for herniated nucleus pulposus L5-S1, from December 27, 2006 to December 2, 2010, and to a rating in excess of 40 percent since December 3, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In written signed submissions dated in November 2011 and December 2011, the Veteran's attorney stated the Veteran's intention to withdraw his claims of entitlement to higher ratings for his left shoulder, cervical spine, and lumbar disabilities.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding these three issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.  

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is awarding the Veteran a full grant of the benefit being sought on appeal, any errors VA made with respect to VCAA notice are considered non-prejudicial.  

TDIU

The Veteran seeks a TDIU due to his service-connected disabilities.  Specifically, as noted in the March 2010 decision and remand, the Board found that the issue of a TDIU was raised by the record in the Veteran's appeal for a higher rating for his service-connected left shoulder degenerative changes.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board noted that the September 2007 VA examiner reported that the Veteran stopped working in December 2006 due to severe bilateral shoulder pain and that he was service-connected for both shoulders.  

The Veteran also contends on appeal that he is unemployable due to the combination of his service-connected disabilities, especially his back, neck, and shoulder disorders.  In addition, since the Board's remand, an October 2011 rating decision increased the disability rating for the Veteran's lumbar spine disability from 20 percent to 40 percent, and the disability rating for his left shoulder degenerative changes was increased from 10 percent to 20 percent, both effective December 3, 2010.  

Laws and Regulations

Total disability means that there is present an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides" or "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  See VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d., and Faust v. West, 13 Vet. App. 342, 356 (2000), respectively.  A veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Two different means exist to determine whether a Veteran is totally disabled.  The Schedule for Rating Disabilities provides for a finding of total disability to be made on an objective basis.  A Veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where a veteran fails to meet these objective criteria, he may be found totally disabled on a subjective basis.  To qualify, the Veteran must show only that he is unable to secure and follow substantially gainful employment as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  This determination is based on extra-schedular factors such as the Veteran's service-connected disability or disabilities, employment history, and educational and vocational background.  Id.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected disabilities.  His attorney contends that the Veteran should be granted TDIU because he has met the schedular rating with a combined 80 percent disability rating and because evidence in the file, including decisions of the Social Security Administration and VA's Vocational Rehabilitation and Employment office, indicate he is too disabled to work.  

In this case, the Veteran is currently service-connected for L5-S1 HNP status post discectomy with a 40 percent disability rating; for cervical spine herniated nucleus pulposus and spondylosis status post decompression, arthrodesis, insertion of Atlantis plate and allograft fashioning with posterior left C3-6 foraminotomies with a 20 percent disability rating; for left shoulder degenerative changes with a 20 percent disability rating; for right (dominant) clavicle with AC arthritis with a 10 percent disability rating; for hiatal hernia, esophagitis, gastroesophageal reflux disease and antral ulcer with a 10 percent disability rating; for radiculopathy of the left lower extremity with a 10 percent disability rating; for adjustment disorder with depressed mood with a 10 percent disability rating; for fractures of the right fourth and fifth metacarpals with a 0 percent disability rating; for bilateral hearing loss with a 0 percent disability rating; and for radiculopathy of the right lower extremity with a 0 percent disability rating.  (He was also in receipt of special monthly compensation for several months in 2010.)  

The Veteran's overall combined disability rating is currently 80 percent, with more than two disabilities with one disability rated at 40 percent.  Therefore, he clearly meets the minimum schedular percentage rating requirements of 38 C.F.R. § 4.16(a).  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.  

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  The fact that a veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or advancing age make him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The record reflects that the Veteran is currently 58 years old.  He completed high school and a three-your vocational course in heating, air-conditioning and electrical training.  He previously worked as a self-employed truck driver for four years and eight months until December 2006.  In written submissions, the Veteran contended that his back, neck, shoulder, and leg impairments prevented him from driving a truck or strapping loads.  

In addition to his service-connected disabilities, the record shows that the Veteran has several non-service connected conditions, to include: cataracts, diarrhea, and chronic pain syndrome with fatigue.  

In May 2008, an employment feasibility evaluation was conducted by J.S.L., Ph.D., for VA's Vocational Rehabilitation office.  Dr. J.S.L. noted that the Veteran had served 20 years in the Air Force as a sensor operator and had a good work history in service and civilian life.  However, a history of multiple disabilities and less than sedentary residual functional capacity now made him unemployable.  Dr. J.S.L. also noted that the Veteran took multiple medications for both physical and psychiatric conditions and that the Veteran would be unemployable into the foreseeable future.  Dr. J.S.L. also opined that the Veteran was not fit for vocational rehabilitation services and recommended that he be declared infeasible for further education or employment services under Chapter 31.  

Correspondence from VA's Vocational Rehabilitation and Employment office reveals that the Veteran was denied services in June 2008 after a rehabilitation counselor determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job at that time.  It was noted that VA Vocational Rehabilitation and Employment could only assist the Veteran if he could succeed in a program of training or education and get a job in an occupation that matched his skills, talents, and interests.  A July 2008 letter from his case manager noted that it had been determined that the Veteran was not able to work and sustain gainful employment in a competitive job market due to his disabilities.  

A private physician at Gulf Coast Family Medicine noted in November 2008 that because of the Veteran's lumbar disc disease it could be expected that he would be absent from work more than three times a month.  He noted a long history of multiple medical problems, including severe cervical and lumbar disc disease.  Dr. E.C.I., Jr. also stated that at that point in time the Veteran was unable to work due to his lumbar disability.  

According to correspondence received from the Veteran's spouse in November 2008, the Veteran was an active outdoors type person in the past.  However, he underwent seven surgeries in the past two years to relieve pain to little avail.  She stated that in December 2006 he had to quit working because the pain in his back, neck and shoulders had become unbearable.  

The Veteran underwent a VA employability examination in January 2009.  The Veteran told the examiner that he last worked as a self-employed truck driver in December 2006.  He said that he quit working due to severe bilateral shoulder pain and his back disorder.  He stated that he was unable to sit for long periods and could not carry or lift objects weighing more than five pounds.  He also said that he was independent in his activities of daily living and was able to drive.  After an examination, the VA physician's assistant opined that there were no significant disabilities that would cause any significant functional impairment that would prevent employability from a sedentary or light duty job.  She opined that the Veteran's orthopedic service-connected disorders would not hinder the average person from obtaining or maintaining gainful employment.  

According to a January 2009 VA mental examination, a VA psychologist opined that the Veteran's diagnosed chronic adjustment disorder with depressed mood was at least as likely as not caused by or a result of his service-connected disabilities.  The Veteran told the examiner that he felt that he could not do anything because of physical pain and that he had been unemployed since December 2006 because he could no longer drive a truck.  The VA psychologist did not opine on the Veteran's ability to engage in gainful employment.  

According to a February 2009 decision by an administrative law judge of the Social Security Administration (SSA), the Veteran has been disabled and entitled to disability benefits since December 2006.  SSA found that the Veteran's neck and back disabilities as well as his depression were severe impairments.  The administrative law judge also found, after a review of the entire record before him, that the Veteran did not retain the residual functional capacity to perform even the minimal exertional or non-exertional demands of any level of work on a regular and sustained basis.  He stated that the combination of the Veteran's physical and mental impairments, with attendant limitations and symptoms, precluded his sustained performance of work activity at any exertional level.  

The Veteran underwent a VA employability examination in December 2010 which covered many of his service-connected disabilities.  It was noted that he did electrical work for four years and drove an 18-wheel long-haul truck for five years.  He last worked in 2007 due to pain issues.  The Veteran complained that his lumbar disability impeded his ability to walk preventing loading and unloading a flatbed trailer; his neck disability impeded his ability to sit in a seat in a fixed position; his left shoulder disability impeded his ability to drive and tie down a load; and his lower extremity disabilities impeded his ability to walk, to use a clutch and foot pedals to drive, or to sit comfortably for the duration of long haul truck trips because of pain in the legs.  

After a physical examination, the VA physician's assistant diagnosed mild functional limitations due to the lumbar disability; minimal functional limitations due to the neck disability and the disabilities of the lower extremities; moderate functional limitations due to the left shoulder disability; and no functional limitations due to the right shoulder and hiatal hernia disabilities.  She opined that the Veteran's general employment capacity was for light duty sedentary jobs that would allow movement and prevent restriction to a seated position.  The VA examiner also noted that his combined upper and lower extremity and back disorders would make it difficult for him to perform the duties required by long-haul truck driving.  However, she stated that there were no restrictions that would prevent administrative, clerical, and general maintenance repair type work or a light duty sedentary job in a sales or office environment.  

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected disabilities.  The evidence of record indicates that the Veteran's service-connected back, neck, and shoulder disabilities, coupled with consideration of his educational background and work experience, preclude him from securing and following a substantially gainful employment.  

The medical and lay evidence recited above shows that his orthopedic disabilities interfere substantially with his ability to sit comfortably or lift heavy objects or to drive long-haul trucks.  The RO's reliance on the opinions of the January 2009 and December 2010 VA examiners to deny a TDIU benefit here is misplaced in as much as the VA examiners did not discuss the unemployability findings of VA's Vocational and Rehabilitation Service and the SSA.  While the decisions of SSA and Vocational Rehabilitation are not binding in this matter, their findings that the Veteran was not capable of gainful employment were based on examination, fact-finding, and analysis.  As those conclusions were the opposite of those found by the physician assistants conducting the VA employability examinations, an explanation of why their views differed would have greatly aided this adjudication.  

In addition, both VA examiners found that the Veteran could not continue working as a long-haul truck driver but thought he could work other light duty sedentary jobs.  However, their opinions in 2009 and 2010 failed to explain how he could undertake light duty sedentary jobs when he had difficulty sitting comfortably and his efforts to receive further training in 2008 were blocked by the finding of Dr. J.S.L. and a VA vocational rehabilitation counselor that he could not sustain gainful employment in a competitive job market.  Though both VA examiners asserted that the Veteran's service-connected disabilities did not preclude gainful employment, there is significant evidence to the contrary, as outlined above.  Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's service-connected disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment.  

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the January 2009 and December 2010 VA opinions were rendered by physician's assistants after physical examinations.  However, given the combination of the Veteran's back, neck, and shoulder disabilities, and his disability of the lower extremities, he would likely have difficulty working in any sedentary job that required sitting for most of the day or in any general maintenance position that required bending, standing, and carrying heavy objects.  Moreover, there is no indication from the record that the Veteran has any previous work experience or training involving other sedentary work.  It thus appears that the Veteran has no specific skills with which to re-enter the work force at a job not involving the ability to sit for long periods of time.  

In addition to his service-connected disabilities, the Veteran also suffers from other disorders, including cataracts, diarrhea, and the chronic pain syndrome with fatigue noted above.  But even apart from these nonservice-related disorders, the lay and medical evidence of record indicates that he would most likely be unable to secure or maintain substantially gainful employment due to his service-connected back, neck, and shoulder disabilities, alone.  In other words, even if his nonservice-connected disorders were not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his orthopedic-related disorders, especially his lumbar spine disability.  Indeed, as mentioned, all of his service-related disabilities are now 80 percent disabling on a combined basis.  

The RO has denied this claim relying on the opinions of the VA examiners.  There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

The Board is of the opinion that, at minimum, the point of equipoise has been reached in this matter.  On the one hand, the January 2009 and December 2010 VA examiners opined that the Veteran was still able to do light duty sedentary jobs.  On the other hand, VA's Vocational Rehabilitation and Employment and SSA have determined that the Veteran cannot engage in gainful employment--findings and opinions not discussed by either of the VA examiners.  While there is evidence reflecting that the Veteran has other nonservice-connected disabilities that may contribute to his unemployability, overall, the evidence demonstrates that the Veteran's multiple service-connected disabilities alone are significant enough in their own right to preclude him from obtaining substantially gainful employment.  

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from work due to his service-connected disorders.  As such, a total disability rating based upon individual unemployability is warranted.




ORDER

The appeal concerning the claim of entitlement to a rating in excess of 10 percent for left shoulder degenerative changes from July 1, 2008 to December 2, 2010, and to a rating in excess of 20 percent since December 3, 2010, is dismissed.  

The appeal concerning the claim of entitlement to a rating in excess of 20 percent for cervical spine herniated nucleus pulposus and spondylosis status post decompression, arthrodesis, insertion of Atlantis plate and allograft fashioning, since October 29, 2008, is dismissed.  

The appeal concerning the claim of entitlement to a rating in excess of 20 percent for lumbar syndrome, status post discectomy for herniated nucleus pulposus L5-S1, from December 27, 2006 to December 2, 2010, and to a rating in excess of 40 percent since December 3, 2010, is dismissed.  

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the award of benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


